jfourtlj Court of
                                    :§>nn Antonio,

                                          April 28. 2015


                                      No. 04-14-00383-CR


                                            Sean Lebo,
                                            Appellant


                                                v.



                                       The Stale of Texas,
                                             Appellee


                                  Trial Court Case No. 413956


                                         ORDER

       The Court has reviewed the record and briefs in this appeal and has determined thai oral
argument will not significantly aid it in determining the legal and factual issues presented in the
appeal. See Tex. R. APP. P. 39.8.    Therefore, ail requests for oral argument are denied, and the
cause is advanced for ON 11RIEFS submission on June 3. 2015. to the following panel: Chief
Justice Sandee Bryan Marion, Justice Rebcca C. Martinez, and Justice Luz Elena D. Chapa. All
parties will be notified of the Court's decision in this appeal in accordance with Tex. R. App. P.
48.


       Either party may file a motion requesting the Court to reconsider its determination that
oral argument will nol significantly aid the Courl in determining the legal and factual issues
presented in the appeal. See TEX. R. App. P. 39.8. Such a motion should be filed within ten (10)
days from the date of this order.


       It is so ORDERED on April 28. 2015.



                                                             Sandee Bryan Marion. Chief Justice

       IN WITNESS WHEREOF, ! have hereunto set my hand and a/lxed the seal o/the said
court on this April 28, 2015.


          j*g OF 4p*%